Citation Nr: 1012421	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-06 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than February 9, 
2006, for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to December 
1970.  The Veteran was awarded the Combat Infantryman Badge 
(CIB).
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  By that rating action, the RO 
awarded service connection for tinnitus; an initial 10 
percent rating was assigned, effective February 9, 2006--the 
date VA received the Veteran's original claim for 
compensation for this disability.  The Veteran appealed the 
RO's assignment of an effective date of February 9, 2006 to 
the award of service connection for the above-cited 
disability to the Board. 


FINDING OF FACT

A claim of entitlement to service connection for tinnitus 
was received by the RO on February 9, 2006; no evidence of 
record indicates any informal claims prior to that date.


CONCLUSION OF LAW

The criteria for an effective date prior to February 9, 
2006, for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The claimant should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is 
expected to provide.  
See, also, the United States Court of Appeals for Veterans 
Claims (Court) decision in Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 120- 21 (2004).  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  

The Federal Circuit further held that such a letter should 
be sent prior to the appealed rating decision or, if sent 
after the rating decision, before a readjudication of the 
appeal.  Id.  

Here, the appeal arose from the Veteran's disagreement with 
the RO's assignment of an effective date of February 9, 2006 
assigned after the grant of service connection for tinnitus 
in the appealed rating action.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007);VAOPGCPREC 8-2003.  Therefore, no further notice is 
needed under the VCAA.

The Court has also held that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

In this case, the effective date claim on appeal was 
substantiated after the enactment of the VCAA, and the 
Veteran has not alleged any prejudice by any notice defect.  

The Board also concludes that VA has met its duty to assist 
the Veteran in substantiating his earlier effective date 
claim.  The Veteran has not specified any evidence 
concerning the instant effective date claim that has not 
been obtained.

Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Analysis

By an April 2007 rating decision, the RO granted service 
connection for tinnitus; an initial 10 percent evaluation 
was assigned, effective February 9, 2006--the date VA 
received the Veteran's original claim for compensation for 
this disability.  The Veteran contends that he is entitled 
to an effective date earlier than that assigned for the 
grant of service connection.  

The Veteran and his representative maintain that the 
effective date for the award of service connection for 
tinnitus should be 1982, when the Veteran initially filed an 
unadjudicated claim for this disability.  The Board finds, 
for reasons that will be discussed below, that the 
preponderance of the evidence is against the earlier 
effective date claim and it will be denied. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of 
compensation on an original claim for compensation will be 
the day following separation from active duty service or the 
date entitlement arose if claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from active 
service in December 1970.  In November 1979, VA received a 
claim for compensation benefits, in part, for "hearing."  
(See VA Form 21-526, Veteran's Application for Compensation 
or Pension, received by VA in November 1979).  In a 
statement, received by VA in February 1982, the Veteran 
indicated that he was seeking entitlement for service 
connection, in part, for "hearing loss-ruptured ear drum 
(left) in Vietnam."  (See VA Form 21-4138, Statement in 
Support of Claim, received by VA in February 1982). 

By a May 1982 rating action, the RO denied service 
connection for hearing loss.  None of the above-cited 
correspondence shows that the Veteran had sought a claim for 
service connection for tinnitus, as he has alleged.  Thus, 
the Veteran failed to submit a claim of entitlement to 
service connection for tinnitus within one year from his 
discharge.  Therefore, assignment of an effective date of 
the day following discharge is not appropriate.  Instead, 
the appropriate effective date is the date of receipt of 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the Veteran's application for tinnitus 
on February 9, 2006.  Thus, that date serves as the date of 
claim.  Here, the Veteran has argued that when he filed his 
claim compensation for a "hearing" condition with VA in 
1982, that he was also requesting entitlement to service 
connection for tinnitus.  In support of this assertion, the 
Veteran points to a March 1982 service examination report, 
containing his complaints of hearing loss and "Ringing."  A 
diagnosis of tinnitus was not recorded at that time.  (See 
March 1982 VA examination report).  

The Veteran is essentially contending that he filed an 
informal claim for the benefits.  However, the Board has 
considered whether any evidence of record prior to February 
9, 2006 could serve as an informal claim in order to entitle 
the Veteran to an earlier effective date.  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2009).

After reviewing the evidence of record, the Board concludes 
that documents submitted prior to February 9, 2006, such as 
the above-referenced VA Form 21-526 and VA Form 21-4138, 
received by the RO in November 1979 and March 1982, 
respectively, contain no reference to a belief in 
entitlement to a benefit, beyond that previously noted as 
hearing loss.  The Veteran specifically claimed a "hearing" 
condition in 1979, which he clarified as "hearing loss-
ruptured ear drum (left)" in 1982.  Ringing of the ears was 
not reported on either form.  Thus, there was no claim for 
service connection for tinnitus that was to be adjudicated 
by the RO in the March 1982 rating action, as maintained by 
the Veteran.   

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However, the provisions of 38 C.F.R. § 3.157 only 
apply once a formal claim for compensation or pension has 
been allowed or compensation disallowed because the 
disability is not compensable. Here, the Veteran's February 
2006 claim was not pre-dated by an adjudication of the type 
cited in 38 C.F.R. § 3.157(b), and, as such, that regulation 
does not afford a basis for finding that his claim, be it 
formal or informal, of entitlement to service connection for 
tinnitus was received earlier than February 9, 2006.  38 
C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  

In sum, the presently assigned effective date of February 9, 
2006 is appropriate and there is no basis for an award of 
service connection for tinnitus prior to that date.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an effective date earlier than February 9, 
2006 for a grant of service connection for tinnitus, is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


